Name: Commission Regulation (EEC) No 1584/88 of 7 June 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 88No L 141 /48 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1584/88 of 7 June 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, THE COMMISSION OF THE EUROPEAN COMMUNITIES, * Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (^ and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 ('), as last amended by Regulation (EEC) No 1507/88 ( 10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( ,2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l3) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 8 June 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and  rape seed. Article 2 This Regulation shall enter into force on 8 June 1988 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12 . 1987, p. 30 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . O OJ No L 88 , 1 . 4. 1988 , p. 6 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . OJ No L 176, 1 . 7 . 1987, p. 30 . o OJ No L 183, 3 . 7 . 1987, p. 14. (8) OJ No L 183, 3 . 7 . 1987, p. 16 . ( ») OJ No L 378 , 31 . " 12. 1987, p. 27. (,0) OT No L 135. 1 . 6 . 1988, p. 31 . ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,2j OJ No L 53, 1 . 3 . 1986, p. 47. 13 OJ No L 183, 3 . 7 , 1987, p. 18 . 8 . 6 . 88 Official Journal of the European Communities No L 141 /49 ¢ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 6 7 0 8 (') 9 (') loo 110 1 . Gross aids (ECU): I I -  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 19,978 16,560 15,525 ' 15,525 15,525 15,271 2. Final aids : I I I (a) Seed harvested and processed in : I I  Federal Republic of Germany IIIIIll I (DM) 49,03 39,52 37,11 . 37,25 37,25 37,10  Netherlands (Fl) 54,15 44,58 41,88 42,02 42,02 41,81  BLEU (Bfrs/Lfrs) 955,77 791,34 741,37 740,48 740,48 721,24  France (FF) 141,73 1 15,94 107,45 106,78 . 106,78 105,61  Denmark (Dkr) 171,36 141,32 132,08 132,08 132,08 127,18  Ireland ( £ Irl) 15,747 12,878 11,970 11,925 11,925 11,570  United Kingdom ( £) 11,223 8,921 8,146 8,146 8,146 7,736  Italy (Lit) 29 307 23 764 21 793 21 554 21 554 20 764  Greece (Dr) 1 380,73 898,74 664,26 647,47 647,47 508,45 (b) Seed harvested in Spain and I II I I processed : , IlI I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 038,69 2511,51 2 350,00 . 2 332,09 2 332,09 2 250,19 (c) Seed harvested in Portugal and || I I I processed : IIII I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 838,26 3 231,88 3 030,02 3 007,90 3 007,90 2 884,91 (*) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 141 /50 Official Journal of the European Communities 8 . 6 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) \ Current 1 st period 2nd period 3rd period 4th period 5th period 6 7 (') 8 (') 9 (') * 10 o 110 1 . Gross aids (ECU) : I  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,478 19,060 18,025 18,025 18,025 17,771 2. Final aids : l l l (a) Seed harvested and processed in : I I ¢ I I  Federal Republic of Germany II\ . \ I \ (DM) 54,99 45,42 43,02 43,15 43,15 43,00  Netherlands (Fl) 60,83 51,20 48,50 48,64 48,64 48,43  BLEU (Bfrs/Lfrs) 1 075,94 911,51 861,53 860,64 860,64 841,40  France (FF) 160,42 134,63 126,14 125,47 125,47 124,30  Denmark (Dkr) 193,24 163,21 153,96 153,96 153,96 149,07  Ireland ( £ Irl) 17,825 14,956 14,048 14,004 14,004 13,648  United Kingdom ( £) 12,863 10,561 9,786 9,786 9,786 9,377  Italy (Lit) 33 299 27 756 25 786 25 547 25 547 24 757  Greece (Dr) 1 701,58 1 219,59 985,11 968,32 ' 968,32 829,30 (b) Seed harvested in Spain and ||Il|| processed : liIlII IIIl  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 424,22 2 897,04 2 735,53 2 717,62 2 717,62 2 635,73 (c) Seed harvested in Portugal and Il Il processed : II II  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 267,57 3 661,19 3 459,33 .3 437,21 3 437,21 3 314,23 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 8 . 6. 88 Official Journal of the European Communities No L 141 /51 ANNEX III ! Aids to sunflower seed (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 6 7 8 (') 9 (') IO (') 1 . Gross aids (ECU): ) ¢ || ^ Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 28,624 28,332 24,876 24,876 24,730 2. Final aids : IIIlII| (a) Seed harvested and processed in (2) : III I  Federal Republic of Germany (DM) 69,85 69,18 59,23 59,38 59,03  Netherlands (Fl) 77,37 ¢ 76,60 66,69 66,85 66,47  BLEU (Bfrs/Lfrs) 1 370,69 1 356,59 1 190,44 1 189,48 1 182,43  France (FF) 205,24 202,95 176,67 175,95 174,80  Denmark (Dkr) 246,53 243,92 213,64 213,64 212,33 '  Ireland ( £ Irl) 22,808 22,553 . 19,669 19,621 19,493  United Kingdom ( £) 16,619 16,400 14,1 19 14,119 14,009  Italy (Lit) 42 732 42 226 36 488 36 230 35 975  Greece (Dr) 2 316,30 2 254,99 1 758,72 1 740,60 1 712,92 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49 -  in another Member State (Pta) 3 183,07 3 138,01 2 603,06 2 583,26 2 560,59 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 5 662,96 5 596,89 4 977,65 4 953,13 4 924,31  in another Member State (Esc) 5 499,05 5 434,89 4 833,57 4 809,77 4 781,78 3. Compensatory aids :  in Spain (Pta) 3 136,79 3 091,73 2 554,58 2 534,77 2 509,91 4. Special aid : I l I  in Portugal (Esc) 5 499,05 5 434,89 4 833,57 4 809,77 4 781,78 (') Subject in . the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 . (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current 1st period 2nd period 3rd period 4th period 5th period l 6 7 8 9 10 11 DM 2)084890 2,080410 2,076200 2,071590 2,071590 2,059160 El 2,334080 2,330400 2,327040 2,323160 2,323160 2,311460 Bfrs/Lfrs 43,479100 43,481100 43,481600 43,481300 43,481300 43,467100 FF 7,022120 7,031070 7,039130 7,047710 7,047710 7,071470 Dkr 7,932910 7,953130 7,969840 7,989640 7,989640 8,042890 £Irl 0,778414 . 0,778916 0,779104 0,779780 0,779780 0,781309 £ 0,654860 0,656015 0,657093 0,658277 0,658277 0,661962 Lit 1 545,92 1 551,24 1 556,84 1 562,89 1 562,89 1 579,43 Dr 166,06900 167,25100 168,27200 169,78200 169,78200 174,26900 Esc 169,50800 170,37200 171,18300 172,16100 172,16100 174,66700 Pta 137,53700 138,00700 138,44600 138,88900 138,88900 140,15800